Order entered January 23, 2017




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-17-00017-CV
                                      No. 05-17-00018-CV

                        IN RE SENRICK SHERN WILKERSON, Relator

                        On Appeal from the Criminal District Court No. 3
                                     Dallas County, Texas
                        Trial Court Cause Nos. F10-01183 and F10-01184

                                           ORDER
       Based on the Court’s opinion of this date, we DISMISS these original proceedings for

want of jurisdiction.


                                                     /s/   DAVID L. BRIDGES
                                                           JUSTICE